Opinion by
Ector, P. J.
§ 657. Vendor and vendee; right of latter to recover. back money paid on compromise of title. A grantee holding under a general warranty deed, and who has been sued for the premises, by showing that the grantor’s deed to him conveyed no title; that he had been sued by a third party for land embraced in the deed, and that in order to get a good title to the land, he had compromised the suit, under proper allegations and proof, would be entitled to recover from the vendor the amount of money paid to the third party, not to exceed the purchase money and interest, without eviction. But before he would be entitled to recover, the grantee would be required to show that this third party had the title to tho land. The mere fact that the grantee had been so advised and believed, and that the compromise had been made to prevent litigation, would not warrant a recovery.
White, J., did not sit in this case.
Eeverscd and remanded.